Title: [July 9. 1778.]
From: Adams, John
To: 


      July 9. 1778. We wrote the following Letters
      
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Mr. Schweighausser
          Sir
          Passy July 9. 1778
         
         Inclosed you have an order on Messrs. Desegray, Beaujard Junr. and Co., Merchants at L’orient for 1520 Bags of Saltpetre, which you will please to receive, and ship for America, as Opportunities may serve. We are with Esteem yours &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams
         
         
          July 10. We also forward you herewith an order upon Mr. Cassoul Cossoul, drawn by Mr. Williams for sundry Articles, which you will dispose of in the same manner with the Salt petre.
         
        
       
      
      
       
       
        
         
          Commissioners to De Segray, Beaugeard fils & Co.
         
         
          Messrs. Desegray, Beaujard and Co. Merchants L’orient
          
           Passy July 9. 1778
          
         
         Please to deliver to Mr. Schweighauser, Merchant at Nantes, or to his order, Fifteen hundred and twenty Bags of India Salt Petre belonging to the United States, and marked as follows—(here follow the Marks which are not necessary to transcribe) in all 1520 Bags weighing 216475 nt. We are Gentlemen yours &c.
         
          
          Signed B. Franklin,
          Arthur Lee,
          John Adams
         
        
       
      
      
      These two Letters are in the hand Writing of Mr. Arthur Lee, in my Book and are the first that were so.
      I began now to think it high time to attend to my Friends in America and on this day I wrote the following private Letters. The first to Mr. James Lovell a Member of Congress.
      
       
       
       
        
         
          To James Lovell
         
         
          My Dear Friend
          
           July 9. 1778
          
         
         I had yesterday the honour of receiving the Dispatches from Congress which were sent by the Saratoga from Baltimore, arrived at Nantes, convoyed in by the Boston Captain Tucker, who has returned from a short cruise and has brought in four Prizes, and those by the Spy, from New London arrived at Brest; and the inexpressible Pleasure of your private Letters by the same Vessells.
         You acquaint me that you had written to me before Eight or nine times, which has given me some Anxiety, as these Letters are the first I have received from you or from any Member of Congress, since my Arrival in France.
         The Ratification of the Treaty gives universal Joy to this Court and Nation, who seem to be sincerely and deeply rejoiced at this Connection between the two Countries.
         There is no Declaration of War, as yet, at London or Versailles: but the Ships of the two Nations are often fighting at Sea, and there is not the smallest doubt but War will be declared, unless Britain should miraculously have Wisdom given her to make a Treaty with The Congress like that which France has made. Spain has not made a Treaty: but be not deceived, nor intimidated: All is safe in that quarter.
         The Unforeseen dispute in Bavaria has made the Empress Queen and the King of Prussia, cautious of quarrelling with Great Britain, because her connection with a Number of the German Princes, whose Aid, each of those Potentates is soliciting, makes her Friendship, or at least her Neutrality in the German War which is threatened, of importance to each. But this will do no hurt to America.
         The Brest Fleet alone is greatly superiour to Keppells, who seems to discover much dread of them. Indeed they are in excellent order, well manned and eager for Battle.
         You have drawn so many Bills of Exchange upon Us, and send Us so many Frigates, every One of which costs Us a vast Sum of money; so many Merchandizes and Munitions of War have been sent, whether arrived or not; and We expect so many more Draughts upon Us, that I assure you, I am very uneasy concerning our Finances here. We are labouring to hire Money and have some prospect of Success, but I am afraid not for such large Sums as will be wanted.
         I find it less difficult to learn French than I expected, but I have so many Persons to converse with, and so many papers to read and write in English that I can scarce obtain a few minutes every day to study my Lesson, which I should otherwise do like a good Lad.
         Let me intreat you to omit no Opportunity of writing me. Send me All the Newspapers, Journals, &. and believe me your Friend and Servant
         
          John Adams
          Mr. Lovell.
         
        
       
      
      
       
       
       
        
         
          To Elbridge Gerry
         
         
          Mr. Gerry a Member of Congress.
          My Dear Friend
          Passi July 9. 1778
         
         I was disappointed in my Expectations of receiving Letters from You by the two Vessells, The Saratoga and the Spy, which have arrived. Although I know your time is every moment of it, wisely and usefully employed, yet I cannot but wish for a little of it, now and then. Europe is eager, at all times, for news from America, and this Kingdom in particular enjoys every Syllable of good News from that Country.
         Great Britain is really a Melancholly Spectacle.…. Destitute of Wisdom and Virtue to make Peace; burning with malice and revenge; yet affrighted and confounded at the Prospect of War.…. She has reason; for if she should be as successfull in it, as she was in the last, it would weaken and exhaust her, and she would not, even in that Case recover America, and consequently her Superiority at Sea.…. But humanly speaking it is impossible, she should be successful.
         It is with real Astonishment that I observe her Conduct.…. After all Experience, and altho’ her true Interest, and her only safe plan of Policy is as obvious as the Sun, yet she cannot see it.…. All Attention to the Welfare of the Nation seems to be lost, both by the Members of Administration and Opposition, and among the People at large.…. Tearing one another to Pieces for the Loaves and Fishes, and a universal Rage for gambling in the Stocks, seem to take up all their Thoughts.
         An Idea of a fair and honourable Treaty with Congress, never enters their Minds. In short Chicanery seems to have taken Possession of their hearts so entirely, that they are incapable of thinking of any Thing fair.
         We had an Example, here last Week.…. A long Letter, containing a Project for an Agreement with America, was thrown into one of our Grates.…. There are Reasons to believe, that it came with the Privity of the King.…. You may possibly see it, sometime.…Full of Flattery, and proposing that America should be governed by a Congress, of American Peers, to be created and appointed by the King.…. And of Bribery, proposing that a Number not exceeding two hundred American Peers should be made, and that such as had stood foremost, and suffered most, and made most Enemies in this Contest, as Adams, Handcock, Washington and Franklin by Name, should be of the Number.…. Ask our Friend, if he should like to be a Peer?
         Dr. Franklin, to whom the Letter was sent, as the Writer is supposed to be a Friend of his, sent an Answer, in which they have received a Dose that will make them sick.
         
          John Adams
          Mr. Gerry
         
        
       
      
      This Letter requires a Commentary.…. The Reasons for believing that it came with the Privity of the King, were derived wholly from Dr. Franklin, who affirmed to me that there were in the Letter infallible Marks, by which he knew that it came from the King, and that it could not have come from any other without the Kings Knowledge. What these Marks were he never explained to me. I was not impertinently inquisitive, and he affected to have reasons for avoiding any more particular devellopement of the Mystery. Many other hints have been dropped by Franklin to me, of some Mysterious Intercourse or correspondence between the King and him, personally.…. He often and indeed always appeared to me to have a personal Animosity and very severe Resentment against the King. In all his conversations and in all his Writings, when he could naturally and sometimes when he could not, he mentioned the King with great Asperity. He wrote certain Annotations on Judge Fosters discourse on the Legality of the Impressment of Seamen, in the Margin of the Book, and there introduced his habitual Accrimony against his Majesty. A thousand other Occasions discovered the same disposition. Among the ancient disputes between Franklin and the Proprietary Governors of Pensilvania, I have read, that Franklin, upon hearing of a report in Circulation against his Election as Agent for the Province at the Court of St. James’s that he had no Influence with the Ministry, and no Acquaintance with Lord Bute, broke out into a Passion and swore, contrary to his usual reserve, “that he had an Influence with the Ministry and was intimate with Lord Bute.” It is not generally known that the Earl of Bute was a Philosopher, a Chymist and a natural Historian. That he printed seven or Eight Volumes of natural History of his own Composition, only however for the Use of his particular confidential Friends. This kind of Ambition in the Earl might induce him to cultivate the Acquaintance with Franklin, as it did afterwards Rochefoucault, Turgot and Condorcet in France. And at the Earl of Butes some mysterious Conferences between the King and Franklin might have been concerted: and in these Interviews Franklin might have conceived himself deceived or insulted. I mention this merely as conjecture, Suggestion or Surmise. Franklins Memorials, if they ever appear may confirm or confute the Surmise, which however after all, will be of very little Consequence. Without the Supposition of some kind of Backstairs Intrigues it is difficult to account for that mortification of the pride, affront to the dignity and Insult to the Morals of America, the Elevation to the Government of New Jersey of a base born Brat.
      Franklin consulted with me, and We agreed first to do nothing without previously informing the French Court. Secondly as the Letter was supposed to come from a Friend of Franklin, at the desire or by the orders of the King, it was agreed that Franklin should write the Answer. He produced his draught to me and it was very explicit, decided and severe, and in direct terms asserted that by certain Circumstances in the Letter Franklin knew that it came from the King. We sent a Copy of the Answer to the Count de Vergennes as well as the original Letter and Project and asked his Excellencys Advice, whether We should send it or not.
      In the Letter the Writer proposed that We should meet him at twelve O Clock precisely in a certain Part of the Church of Notre Dame, on a certain day in order to have a personal Conference upon the Subject. I know not that the Papers were ever returned from Versails. We received no Advice to send the Answer. The Day after the One appointed to meet the Messenger at Notre Dame the Count De Vergennes sent Us the Report of the Police of Paris, stating that at the Day, Hour and place appointed a Gentleman appeared and finding nobody wandered about the Church gazing at the Statues and Pictures and other Curiosities of that magnificent Cathedral, never loosing Sight however of the Spot appointed and often returning to it, looking earnestly about at times as if he expected Somebody: His Person, Stature, figure, Air, Complexion, Dress and every Thing about him was accurately and minutely described. He remained two Hours in the Church and then went out, was followed through every Street and all his motions watched to the Hotel where he lodged. We were told the Day he arrived there, the Name he assumed, which was Colonel Me Fitz—— something an Irish name that I have forgotten, the Place he came from and the time he sett off to return.
      In my Letter to Mr. Gerry it is inaccurately said that Dr. Franklin sent an Answer. It was written and I supposed would be sent but it was not.
      Whether the Design was to seduce Us Commissioners, or whether it was thought that We should send the Project to Congress and that they might be tempted by it, or that disputes might be excited among the People, I know not. In either case it was very weak and absurd and betrayed a gross Ignorance of the Genius of American People.
      An Aristocracy of American Peers! hereditary Peers I suppose were meant, but whether hereditary or for Life, nothing could be more abhorrent to the general Sense of America at that time, which was for making every Magistrate and every Legislator eligible and that annually at least.
      An Aristocracy of American Peers! But this could not be simple: the King must have been intended to have a Negative upon the Laws no doubt: but was this Authority to have been executed by a Vice Roy to reside in Philadelphia? And were this Vice Roy and these two hundred Peers to have made all the Laws, without a Representation of the People by annual or other Elections? Even if there were to have been three Branches to the general Government, what was to become of State Governments? All abolished? Or all continued under some kind of Subordination to the General Government? Any of these Projects would have appeared to the People of America, at that time as extravagant and as tyrannical as any Thing the English had done. The English were strangely infatuated with an Idea, that Adams and Hancock, Washington and Franklin with a few others in the several States, as they had Influence enough to throw off the Authority of Great Britain, would have Influence enough to put it on again, as a Man who has Strength enough to throw off his Cloak may be supposed able to throw it again over his Shoulders. Nothing could be more erroneous: For none of these Leaders had any Influence but that which was given them by the Folly and Temerity of Great Britain: and if any of them had adopted and advocated any such Projects as these, he would not only have lost all Influence in America, but been obliged to fly to England for Protection among the Royalists and Refugees. These Speculations were however, all rendered unnecessary. Independence had been declared two Years, and all America, in a manner had renounced every modification of Government under Great Britain forever, fully convinced that no cordial Confidence or Affection could ever be restored on either Side. Besides a Treaty with France had been solemnly made. America was then a Virgin and her Faith sacred. And it would have been ridiculous to suppose that France would now consent that We should make a seperate Treaty and become subject again to England, that the reunited Empire might immediately fall upon France in a new War.
      We thought the whole Subject so futile that I think We never transmitted any Account of it to Congress.
      
       
       
       
        
         
          To Patrick Henry
         
         
          To Governor Henry of Virginia
          Dear Sir
          Passi July 9. 1778
         
         I had the honour of a Letter from you, some time ago, which I have never had an Opportunity of answering ’till now.
         Immediately after the Receipt of it, I went with Mr. Arthur Lee to Versailles in order to obtain the Articles you wrote for. It gave me pleasure to do any thing in my Power to serve the State of Virginia or its worthy Governor: but my Assistance was not necessary, as Mr. Lee sollicited the Business with great Spirit and with good Success as he will inform you.
         We have received Yesterday, by two Vessells, the Saratoga and the Spy, very agreable Accounts from America.…. The Ratification of the Treaty, with such perfect Unanimity, and in such handsome terms, is very agreable here, and will be so in other parts of Europe.
         The Resolutions of Congress for detaining General Burgoine’s Army, those upon the conciliatory Bills, and their late Address to the People, are exceedingly admired and applauded all over Europe.
         
         Hostilities having commenced between France and England, without any formal declaration of War, it is this day said that the Brest Fleet has put to Sea.…. If they meet Keppell there will be a sublime Battle. But if Keppell should beat D’Orvilliers, which one would think however to be impossible, as the French Fleet is certainly superiour in number, fuller manned, in better repair and in higher Spirits, Britain would not be much the better for it. For their Fleet will be disabled, their Seamen destroyed, losses which they cannot repair. Whereas Spain remains to bring up the rear: and France is better able to repair her losses. It is a Connection with America, which must in future decide the Ballance of maritime Power, in Europe.
         What Events will take place in America, is uncertain. D’Estaing’s Fleet is there before now: but what he will do, time must discover. Byron is twenty or thirty days behind him. But I think it is probable, that some part of the American Seas, will also have the honour of a magnificent Sea fight, for the first time.
         The English Papers received this day, announce the Evacuation of Philadelphia. But it is not perfectly understood, how the Army could march through the Jersies without molestation. Surely America will not suffer that remnant of an Army to plague them much longer.
         The same Papers affirm that a Committee of Congress is appointed to treat or confer, with the Commissioners from London, and mention the names, but We can conceive here, of no Use for such a Conference, but to ask the question, Have you Power and Will to acknowledge the Sovereignty of our States? The Answer must be, No.
         I should esteem myself, at all times honoured, by a Letter from You. The Anxiety here, for Intelligence from America is indeed surprizing. Indeed Sir, you would be flattered with the Attention that is shown to our States, and with the high Eulogiums, that are every where bestowed, by learned and ingenious Men, upon our Constitutions, our Laws, our Wisdom, Valour and Universal Virtue. Partial as I am to my Country, and dearly as I love it, I cannot but say that I think they do Us, rather more honour than We deserve. But We are Combattants for Liberty, and it is a fashionable Saying in this Country, that every Man who combats for Liberty is adorable. There is more Liberality of Sentiment in every part of Europe, except England, but especially in France, than former Ages have known, and it will increase every day.
         
          I am &c.
          John Adams
          Patrick Henry Esqr. Governor of Virginia.
         
        
       
      
     